Exhibit 10.1

 

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

Performance Based Restricted Stock Unit Award Agreement

 

This Restricted Stock Unit Award Agreement (this “Agreement”), dated March 1,
2010, (the “Award Date”), is by and between <First Name, Last Name> (the
“Participant”), and United Stationers Inc., a Delaware corporation (the
“Company”).  Any term capitalized but not defined in this Agreement will have
the meaning set forth in the Company’s 2004 Long-Term Incentive Plan (the
“Plan”).

 

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive an award of restricted stock
units (“Units”) under the Plan, on the following terms and conditions:

 

1.                                       Grant.  The Company hereby grants to
the Participant a Restricted Stock Unit Award (the “Award”) consisting of
*[target number] Units (the “Target Number of Units”), subject to possible
increase to as many as *[number 50% greater than target number] Units (the
“Maximum Number of Units”) depending on the degree to which the Company has
satisfied the performance-based objectives specified in Appendix A to this
Agreement.  Each Unit that vests represents the right to receive one share of
the Company’s common stock as provided in Section 5 of this Agreement.  The
Award will be subject to the terms and conditions of the Plan and this
Agreement.

 

2.                                       No Rights as a Stockholder.  The Units
granted pursuant to this Award do not entitle the Participant to any rights of a
stockholder of the Company’s Stock.  The Participant’s rights with respect to
the Units shall remain forfeitable at all times until satisfaction of the
vesting conditions set forth in Section 3 of this Agreement.

 

3.                                       Vesting; Effect of Date of
Termination.  For purposes of this Agreement, “Vesting Date” means any date,
including the Scheduled Vesting Dates (as defined below), on which Units subject
to this Award vest as provided in this Section 3.

 

(a)   Subject to paragraphs 3(b) through 3(f), a portion of the Participant’s
Units will be eligible to vest on each of December 31, 2010, December 31, 2011
and December 31, 2012 (the “Scheduled Vesting Dates”).  Units will vest on a
Scheduled Vesting Date (i) if the Participant’s Date of Termination has not
occurred before that Scheduled Vesting Date, and (ii) only to the extent the
Units have been earned during the period from January 1, 2010 to that Scheduled
Vesting Date as provided in Section 4.  The period from January 1, 2010 through
December 31, 2012 is referred to as the “Performance Period,” and the period
from January 1, 2010 through an applicable Scheduled Vesting Date is referred to
as a “Vesting Period.”  If the Participant’s Date of Termination occurs for any
reason during the Performance Period, the Participant’s Units that have not yet
vested will be forfeited on and after the Participant’s Date of Termination,
except as provided in paragraphs 3(b) through 3(f).

 

(b)                                 If the Participant’s Date of Termination
occurs during the Performance Period by reason of the Participant’s death or
Permanent and Total Disability (as defined in paragraph 3(g)), a portion of the
then unvested Units subject to this Award will become vested as of the
Participant’s Date of Termination.  That portion shall be equal to a number of
Units determined by multiplying the lesser of (i) one-third of the Target Number
of Units or (ii) the Target Number of Units not yet vested immediately prior to
the Participant’s Date of Termination, by a fraction, the numerator of which
shall be the number of whole months elapsed from the beginning of the calendar
year in which the termination of employment occurred to the Date of Termination,
and the denominator of which shall be twelve.  Any remaining Units subject to
this Award that do not vest as provided in this paragraph shall be forfeited.

 

(c)                                  If the Participant’s Date of Termination
occurs during the Performance Period by reason of the Participant’s Retirement
(as defined in paragraph 3(j)), a portion of the then unvested Units will become
vested as of the Scheduled Vesting Date at the end of the calendar year in which
the Participant’s Date of Termination occurs.  That portion shall be equal to
the product of (i) the number of Units that otherwise would have vested on that
Scheduled Vesting Date had the Participant’s employment not been terminated, and
(ii) a fraction, the numerator of which shall be the number of whole months
elapsed from the beginning of the calendar year in which the termination of
employment occurred to the Date of Termination, and the denominator of which
shall be twelve.  Any remaining Units subject to this Award that do not vest as
provided in this paragraph shall be forfeited.

 

--------------------------------------------------------------------------------


 

(d)                                 If a Change of Control occurs during the
Performance Period and prior to the Participant’s Date of Termination, then a
portion of the then unvested Units will become fully vested as of the date of
such Change of Control.  That portion shall be equal to the greater of (i) 50%
of the Target Number of Units not yet vested immediately prior to the Change of
Control, or (ii) an amount determined by multiplying 50% of the Target Number of
Units not yet vested immediately prior to the Change of Control by the
Performance Factor (determined as provided in Appendix A) for the longest
completed Vesting Period (if any) prior to the date of the Change in Control. 
The remaining Units subject to this Award that do not vest in accordance with
the previous sentence shall remain subject to the vesting provisions of this
Agreement, with all Units that have vested as a result of the Change of Control
deemed Earned Units for purposes of applying the formula specified in Appendix
A.

 

(e)                                  If, during the Performance Period but
within two years after a Change of Control described in paragraph 3(d), the
Participant’s Date of Termination occurs by reason of the involuntary
termination of the Participant’s employment by the Company or its Subsidiaries
without Cause or by the Participant for Good Reason (as defined in paragraph
3(h)), all of the Target Number of Units that did not vest as a result of the
Change of Control as provided in paragraph 3(d) will vest as of the
Participant’s Date of Termination.

 

(f)                                    If the Participant’s Date of Termination
occurs during the Performance Period and during an Anticipated Change of Control
by reason of the involuntary termination of the Participant’s employment by the
Company or its Subsidiaries without Cause or by the Participant for Good Reason,
and a Change of Control then occurs within two years following the Participant’s
Date of Termination, a number of shares of Stock equal to the portion of the
Target Number of Units forfeited on the Participant’s Date of Termination
(subject to paragraph 5.2(f) of the Plan) shall be issued to the Participant on
a fully vested basis promptly, but in no event later than two and one-half
months after the end of the calendar year in which the Change of Control
occurred.

 

(g)                                 For purposes of this Agreement, the term
“Permanent and Total Disability” means the Participant’s inability, due to
illness, accident, injury, physical or mental incapacity or other disability,
effectively to carry out his duties and obligations as an employee of the
Company or its Subsidiaries or to participate effectively and actively as an
employee of the Company or its Subsidiaries for 90 consecutive days or shorter
periods aggregating at least 180 days (whether or not consecutive) during any
twelve-month period.

 

(h)                                 For purposes of this Agreement, “Good
Reason” shall mean:  (i) any material breach by the Company of this Agreement or
of any employment agreement with the Participant without Participant’s written
consent, (ii) any material reduction, without the Participant’s written consent,
in the Participant’s duties, responsibilities or authority; provided, however,
that for purposes of this clause (ii), neither (A) a change in the Participant’s
supervisor or the number or identity of the Participant’s direct reports, nor
(B) a change in the Participant’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Company’s executive
organizational chart nor (C) a change in the Participant’s title, duties,
responsibilities or authority as a result of a realignment or restructuring of
the Company shall be deemed by itself to materially reduce Participant’s duties,
responsibilities or authority, as long as, in the case of either (B) or (C),
Participant continues to report to either the supervisor to whom he or she
reported immediately prior to the Change of Control or a supervisor of
equivalent responsibility and authority; or (iii) without Participant’s written
consent: (A) a material reduction in the Participant’s base salary, (B) the
relocation of the Participant’s principal place of employment more than fifty
(50) miles from its location on the date of a Change in Control, or (C) the
relocation of the Company’s corporate headquarters office outside of the
metropolitan area in which it is located on the date of a Change in Control. 
For purposes of this Agreement, a Change of Control, alone, does not constitute
Good Reason.  Furthermore, notwithstanding the above, the occurrence of any of
the events described above will not constitute Good Reason unless the
Participant gives the Company written notice within thirty (30) days after the
initial occurrence of any of such events that the Participant believes that such
event constitutes Good Reason, and the Company thereafter fails to cure any such
event within sixty (60) days after receipt of such notice.

 

(i)                                     For purposes of this Agreement, a Date
of Termination shall be deemed to have occurred only if on such date the
Participant has also experienced a “separation from service” as defined in the
regulations promulgated under Code Section 409A.

 

--------------------------------------------------------------------------------


 

(j)                                     For purposes of this Agreement,
“Retirement” means the Participant’s separation from service (as defined in the
regulations promulgated under Code Section 409A) occurring after the earlier of
(i) the Participant reaching age 65 or (ii) the Participant reaching age 55 and
having completed at least 10 years of Service with the Company and its
Subsidiaries.

 

(k)                                  For purposes of this Agreement, a Change of
Control shall be deemed to have occurred only if such event would also be deemed
to constitute a change in ownership or effective control, or a change in the
ownership of a substantial portion of the assets, of the Company under Code
Section 409A.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

4.                                       Earned Units.  The number of Units
subject to this Award that the Participant will be deemed to have earned
(“Earned Units”) and that are eligible for vesting as of each Scheduled Vesting
Date during the Performance Period will be determined by the extent to which the
Company has satisfied the performance-based objectives for the Vesting Period
ending on the applicable Scheduled Vesting Date as set forth in Appendix A to
this Agreement.  The portion of the Units subject to this Award that will be
deemed Earned Units as of each Scheduled Vesting Date during the Performance
Period will be determined according to the formula specified in Appendix A, but
in no event will the cumulative number of Units that are deemed Earned Units as
of any Scheduled Vesting Date during the Performance Period exceed the Maximum
Number of Units.  Any Units that are not earned as of either of the first two
Scheduled Vesting Dates during the Performance Period solely because of the
failure to fully satisfy an applicable performance-based objective shall remain
eligible to be earned as of a subsequent Scheduled Vesting Date during the
Performance Period.

 

5.                                       Settlement of Units.  After any Units
vest pursuant to Section 3, the Company will promptly, but in no event later
than two and one-half months after the end of the calendar year in which the
Vesting Date occurred, cause to be issued to the Participant, or to the
Participant’s beneficiary or legal representative in the event of Participant’s
death, one share of Stock in payment and settlement of each vested Unit.  Such
issuance shall be evidenced by a stock certificate or appropriate entry on the
books of the Company or a duly authorized transfer agent of the Company, shall
be subject to the tax withholding provisions of Section 6, and shall be in
complete satisfaction of such vested Units.  If the Units that vest include a
fractional Unit, the Company will round the number of vested Units down to the
nearest whole Unit prior to issuance of the shares as provided herein. 
Notwithstanding the foregoing, if any amount shall be payable with respect to
this Award as a result of the Participant’s “separation from service” at such
time as the Participant is a “specified employee” (as those terms are defined in
regulations promulgated under Code Section 409A) and such amount is subject to
the provisions of Code Section 409A, then no payment shall be made, except as
permitted under Code Section 409A, prior to the first day of the seventh
calendar month beginning after the Participant’s separation from service (or the
date of Participant’s earlier death), or as soon as administratively practicable
thereafter.

 

6.                                       Tax Matters.  The Committee may require
the Participant, or the alternate recipient identified in Section 5, to satisfy
any potential federal, state, local or other tax withholding liability.  Such
liability must be satisfied at the time such Units are settled in shares of
Stock.  At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied: (i) through a cash payment by the
Participant, (ii) through the surrender of shares of Stock that the Participant
already owns (provided, however, to the extent shares described in this clause
(ii) are used to satisfy more than the minimum statutory withholding obligation,
as described below, then payments made with shares of Stock in accordance with
this clause (ii) shall be limited to shares held by the Participant for not less
than six months prior to the payment date), (iii) through the surrender of
shares of Stock to which the Participant is otherwise entitled in respect of the
Award under this Agreement; provided, however, that such shares under this
clause (iii) may be used to satisfy not more than the minimum statutory
withholding obligation of the Company or applicable Subsidiary (based on minimum
statutory withholding rates for federal, state and local tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), or
(iv) any combination of clauses (i), (ii) and (iii); provided, however, that the
Committee shall have sole discretion to disapprove of an election pursuant to
any of clauses (ii)-(iv) and that the Committee may require that the method of
satisfying such an obligation be in compliance with Section 16 of the Exchange
Act (if the Participant is subject thereto) and any other applicable laws and
the respective rules and regulations thereunder.  Any fraction of a share of
Stock which would be required to satisfy such an obligation will be disregarded
and the remaining amount due will be paid in cash by the Participant.

 

--------------------------------------------------------------------------------


 

7.                                       Compliance with Laws.  Despite the
provisions of Section 5 hereof, the Company is not required to issue or deliver
any certificates for shares of Stock if at any time the Company determines that
the listing, registration or qualification of such shares upon any securities
exchange or under any law, the consent or approval of any governmental body or
the taking of any other action is necessary or desirable as a condition of, or
in connection with, the issuance or delivery of the shares hereunder in
compliance with all applicable laws and regulations, unless such listing,
registration, qualification, consent, approval or other action has been effected
or obtained, free of any conditions not acceptable to the Company.

 

8.                                       No Right to Employment.  Nothing herein
confers upon the Participant any right to continue in the employ of the Company
or any Subsidiary.

 

9.                                       Nontransferability.  Except as
otherwise provided by the Committee or as provided in Section 5, and except with
respect to shares of Stock issued in settlement of vested Units, the
Participant’s interests and rights in and under this Agreement may not be
assigned, transferred, exchanged, pledged or otherwise encumbered other than as
designated by the Participant by will or by the laws of descent and
distribution.  Issuance of shares of Stock in settlement of Units will be made
only to the Participant; or, if the Committee has been provided with evidence
acceptable to it that the Participant is legally incompetent, the Participant’s
personal representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof. 
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein, and the Committee shall extend to those individuals the rights
otherwise exercisable by the Participant with regard to any withholding tax
election in accordance with Section 6 hereof.  Any effort to otherwise assign or
transfer any Units or any rights or interests therein or thereto under this
Agreement will be wholly ineffective, and will be grounds for termination by the
Committee of all rights and interests of the Participant and his or her
beneficiary in and under this Agreement.

 

10.                                 Administration and Interpretation.  The
Committee has the authority to control and manage the operation and
administration of the Plan.  Any interpretations of the Plan by the Committee
and any decisions made by it under the Plan are final and binding on the
Participant and all other persons.

 

11.                                 Governing Law.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the state of Delaware, without regard to principles
of conflicts of law of Delaware or any other jurisdiction.

 

12.                                 Sole Agreement.  Notwithstanding anything in
this Agreement to the contrary, the terms of this Agreement shall be subject to
all of the terms and conditions of the Plan (as the same may be amended in
accordance with its terms), a copy of which may be obtained by the Participant
from the office of the Secretary of the Company.  In addition, this Agreement
and the Participant’s rights hereunder shall be subject to all interpretations,
determinations, guidelines, rules and regulations adopted or made by the
Committee from time to time pursuant to the Plan.  This Agreement is the entire
agreement between the parties to it with respect to the subject matter hereof,
and supersedes any and all prior oral and written discussions, commitments,
undertakings, representations or agreements (including, without limitation, any
terms of any employment offers, discussions or agreements between the parties).

 

13.                                 Binding Effect.  This Agreement will be
binding upon and will inure to the benefit of the Company and the Participant
and, as and to the extent provided herein and under the Plan, their respective
heirs, executors, administrators, legal representatives, successors and assigns.

 

14.                                 Amendment and Waiver.  This Agreement may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement between the Company and the Participant without the
consent of any other person.  No course of conduct or failure or delay in
enforcing the provisions of this Agreement will affect the validity, binding
effect or enforceability of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Fredrick B. Hegi Jr.

 

 

Chairman of the Board

 

--------------------------------------------------------------------------------